DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the present application has been reassigned to Examiner Monique Jackson (contact information below).  Any inconvenience to the Applicant is regretted.
The amendment filed 8/19/2021 has been entered.  Claims 2, 4, 14-17, and 19-20 have been canceled.  Claims 1, 3, 5-13, 18 and 21 are pending in the application.  Claims 8-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/4/2019.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 10, “µm-1” should read “µm-1” with the “-1” as a superscript as in original claim 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1, 3, 5-7, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitations "the static friction coefficient" and “the kinetic friction coefficient” in lines 13-14.  There is 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites, “the light-blocking membranes are provided on one major surface and the other major surface of the sheet-shaped substrate” (emphasis added), however, given that claim 7 depends upon claim 1 which only recites “a light-blocking membrane” (emphasis added) in singular format, “the light-blocking membranes” in plural format as recited in instant claim 7 lack clear antecedent basis.  It is also noted that “the other major surface” lacks clear antecedent basis in the claim, and given that it is unclear whether both light-blocking membranes as recited in instant claim 7 are the same or different, and/or whether both light-blocking membranes are required to meet the limitations of the light-blocking membrane as recited in instant claim 1, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 103
Claims 1, 3, 5-7, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carney (US2016/0167346).  Carney discloses a multilayer film (e.g. “sheet-shaped” as in instant claim 7) that is matte in appearance with a 60 degree gloss value of less than 10, that has a deep, rich saturated color with a low lightness L* value of less than 30, as well as sufficient 50 range thereby rendering the claimed range obvious over the teachings of Carney); iii) greater than 0 to less than 20wt% of at least one submicron carbon black (40) with all dimensions thereof less than one micron, with examples utilizing a median particle size of 0.14 microns (Paragraph 0105, Examples, thereby reading upon the broadly claimed second black pigment having an average diameter D50 smaller than the average particle diameter D50 of the first black pigment of instant claim 1 and more particularly an average particle diameter as recited in instant claim 3); and iv) 15-50wt% of at least one submicron fumed metal oxide (50), with components ii) to iv) dispersed in the polyimide of component i) thereby reading upon the broadly claimed “binder resin” of instant claim 1 and particularly as in instant claim 6 (Entire document, particularly Abstract, Figs. 1-2, Paragraphs 0001-0012, 0113-0114, 0139, and 0286-0311).  Carney discloses that the second polyimide layer is highly filled, with a thickness from 0.5 to 20 microns, preferably 0.7 to 10 microns or 0.7 to 3 microns (Paragraph 0103, as in instant claims 5 and 18); and that the third layer may also have a thickness of 0.5 to 20 microns, preferably 0.7 to 10 microns or 0.7 to 3 microns (as in instant claims 5 and 18), and may be .  
Hence, with regards to instant claim 1, Carney discloses a light-blocking member comprising a substrate (e.g. first polyimide layer), and a light-blocking membrane provided on at least one surface of the substrate (e.g. second and/or third polyimide layers) comprising at least a binder resin (e.g. 25-50wt% of a polyimide) and a black pigment containing a first black pigment having an average particle diameter of 0.4 to 2.5 microns (e.g. 15-35wt% of black polyimide matting agent and/or carbon black matting agent having an average/mean size of 2 microns) and a second black pigment having an average particle diameter smaller than the first black pigment (e.g. greater than 0 to less than 20wt% of at least one submicron carbon black), wherein given the contents disclosed by Carney with respect to components i)-iv), Carney provides a clear teaching and/or suggestion of a total content of submicron carbon black and black polyimide and/or carbon black matting agents overlapping the claimed amount of 10% by mass or more and 40% by mass or less in terms of solids based on all resin components contained in the light-blocking membrane (e.g. a combined greater than 15wt% with respect to 50wt% polyimide provides a content of greater than 30phr); wherein Carney discloses a 60 degree gloss value of less than 10 with examples of less than 5 measured with respect to the surface of the second polyimide thereby reading upon the claimed surface glossiness of 5% or less of the light-blocking membrane, and given that Carney discloses that the second and third polyimide layers have a thickness of 0.5 to 20 microns, preferably 0.7 to 10 microns or more preferably 0.7 to 3 microns, and that the film achieves a lightness L* of less than 30 with an L* of 0 being true prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claims 1, 3, 5-7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US2012/0202081).  Takahashi discloses a light-blocking member (1) comprising a film substrate (2), such as the polymer films disclosed in Paragraphs 0025-0026 and 0029 (reading upon the broadly claimed sheet-shaped substrate of instant claim 7), and a light-shielding layer (3) formed on one or both surfaces of the substrate (Abstract, Paragraph 0069, as in instant claim 7), wherein the light-shielding layer can include a binder resin, carbon black (e.g. a black pigment), a particulate lubricant, and fine particles (Abstract), with the binder resin present in a content of preferably 50wt% to 85wt%, more preferably 60wt% to 80wt%, and most preferably 70wt% to 75wt% (Paragraph 0035); and the carbon black present in a content of preferably 5 to 20wt%, more preferably 10 to 20wt% (Paragraph 0039), such that Takahashi provides a clear teaching and/or suggestion of a black pigment content falling within the claimed 10% by mass or more and 40% by mass or less in terms of solids based on all resin components (e.g. phr; Entire document, particularly as noted above).  Takahashi discloses that since sufficient light-shielding properties as a light-blocking member (1) can be obtained from the light-shielding 50) as measured by a laser diffraction particle analyzer, is preferably 1 micron or smaller, reading upon the claimed average particle diameter of the first black pigment given that the range disclosed by Takahashi overlaps the claimed 0.4 to 2.5 micron range, as well as the claimed average particle diameter of the second black pigment as recited in instant claim 3 given that the range disclosed by Takahashi fully encompasses the claimed range of 0.01 to 0.3 micron; more preferably 0.5 micron or smaller, reading upon the claimed average particle diameter of the first black pigment given the overlap in the ranges and/or the claimed average particle diameter of the second black pigment particularly given that the more preferred range is smaller than the broader range and fully encompasses the range as recited in instant claim 3.  
Hence, given the above teachings of Takahashi, the only difference between the invention taught by Takahashi and the claimed invention is that Takahashi does not specifically require the carbon black to contain a first carbon black as a first black pigment with an average particle diameter of 0.4 to 2.5 microns in combination with a second carbon black as a second black pigment with an average particle diameter that is, in general, “smaller than” the average particle diameter of the first carbon black, however, given that Takahashi discloses a broad D50 range that encompasses both claimed ranges as recited in instant claims 1 and 3, and does not require the carbon black to have a narrow particle size distribution nor a monomodal size distribution, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any particle size, particle size distribution and/or combination of particle sizes or size distributions within the preferred D50 range(s) taught by Takahashi thereby rendering the claimed first and second D50 ranges as recited in instant claims 1 and 3 obvious to prima facie obviousness to combine prior art elements according to known methods to yield predictable results and given that the Applicant has failed to provide any clear showing of criticality or unexpected results with regards to the claimed D50 ranges.  Additionally, it is noted that Takahashi specifically utilizes a commercially available carbon black in the examples, VULCAN® XC-72R from Cabot Corporation, that has a broad particle size distribution when measured by a laser diffraction particle analyzer (as evidenced by Figure 1(c) of Lee, Effect of Conductive Agents in Spinel LiMn2O4 Cathodes on Electrochemical Performance of Li-ion Batteries, see also Results and Discussion, first paragraph) such that the commercially available carbon black utilized by Takahashi having such a broad particle size distribution may be equated to a mixture of a first carbon black having an average particle diameter within the claimed range for the first black pigment and a second carbon black having a “smaller” average particle diameter as broadly claimed, particularly given that the claimed invention does not require the first and second black pigments to be different types of black pigments and thus both may be carbon black, and given that the claimed invention as recited in instant claim 1 does not require any specific difference between the “smaller” average particle diameter of the second black pigment with respect to the first black pigment such that even a “smaller” average particle diameter that may fall within experimental error may read upon the “smaller” diameter of the second black pigment, e.g. 1.229µm is smaller than 1.23µm but essentially the same in terms of experimental error; and/or given the proximity between the lower endpoint of 0.4µm for the average particle diameter of the first black pigment as recited in instant claim 1 and the upper endpoint of 0.3µm for the average particle diameter of the second black pigment as recited in instant claim 3 and that the claimed invention does not require any particular size distribution with regards to the first black pigment particles nor the 50 particle size falling within the D50 range for the carbon black as taught by Takahashi and may result in the same combined size distribution graph as that for VULCAN® XC-72R carbon black.
Therefore, in the absence of any clear showing of criticality and/or unexpected results, the Examiner takes the position that the claimed invention as broadly recited in instant claims 1, 3, 5, 7, and 18 would have been obvious over the teachings of Takahashi, particularly as in the examples, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  With regards to instant claim 6, Takahashi discloses that the binder resin may be a thermoplastic or thermosetting resin as disclosed in Paragraph 0034 thereby reading upon the binder resin of instant claim 6 and hence rendering claim 6 obvious over the teachings of Takahashi.
Claims 1, 3, 5-7, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US2012/0202081), as applied above to claims 1, 3, 5-7, and 18, taken alone or in further view of Carney or Toshima.  The teachings of Takahashi are discussed in detail above and although the Examiner takes the position that the claimed invention as broadly recited in instant claims 1, 3, 5-7, and 18 would have been obvious over the teachings of Takahashi prima facie obviousness to simply substitute one known element for another to obtain predictable results, and thus the black acrylic resin beads as fine particles (33) having a particle size of more preferably 1 to 6 microns would read upon the broadly claimed first black pigment and claimed average particle diameter thereof while the carbon black taught by Takahashi having a more preferred D50 of 0.5µm or smaller would read upon the broadly claimed second black pigment having a smaller average particle diameter as recited in instant claim 1 and more particularly reading upon the D50 range as recited in instant claim 3, with a preferred total content of the carbon black and fine particles (33) in the light-shielding layer (3) taught by Takahashi being 6 to 30wt% (i.e. 5-20wt% plus 1-10wt%), more preferably 11-25wt% (i.e. 10-20wt% plus 1 to 5wt%), with respect to the preferred 50-85wt% binder resin or more preferred 70-75wt% binder resin, thereby reading upon the claimed black pigment amount of 10% by mass or more and 40% by mass or less in terms of solids based on all .
Response to Arguments
Applicant’s arguments filed 8/19/2021 have been considered but are moot in view of the new grounds of rejection presented above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments filed 8/19/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 21, 2021